DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 2-4, 6-7, 9-10, 12-13 and 15-20 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the second chamber (12) is disposed outside the first chamber (11); the first chamber (11) comprises a first bottom surface (110), and the second chamber (12) comprises a second bottom surface (120), and the second bottom surface (120) is higher than the first bottom surface (110) in an axial direction of the control box; and the control panel (2) comprises a bridge rectifier (21); the bridge rectifier (21) is radially disposed outside the control panel (2); and the bridge rectifier is fixed on the second bottom surface (120) via a first locking device (13) (see fig. 9 below) -- in the combination as claimed.

    PNG
    media_image1.png
    630
    848
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834